In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-020 CV

____________________


RONALD DUCOTE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 3983 (85161)




MEMORANDUM OPINION
	Ronald Ducote, d/b/a Butch's Bail Bond Service, appealed the final judgment
forfeiting a bond after entry of judgment nisi. (1)  The appeal was submitted without briefs
because the appellant failed to file his brief by June 8, 2007, the due date for filing a brief. 
See Tex. R. App. P. 38.6(a).  On August 16, 2007, we notified the parties that the appeal
would be advanced without oral argument.  See Tex. R. App. P. 39.9.  We also notified the
parties that the Court would consider whether damages should be imposed.  See  Tex. R. App.
P. 45.  
	The appellant has appealed a bond forfeiture on seven other occasions.  See Ducote
v. State, No. 09-06-138 CV, 2007 WL 117718 (Tex. App.--Beaumont Jan. 18, 2007, no
pet.)(mem. op.); Ducote v. State, Nos. 09-06-016 CV & 09-06-017 CV, 2006 WL 1682192 
(Tex. App.--Beaumont Jun. 15, 2006, no pet.)(mem. op.); Ducote v. State, No. 07-03-440
CV, 2003 WL 22849808 (Tex. App.--Amarillo Dec. 2, 2003, no pet.)(mem. op.); Ducote v.
State, Nos. 09-03-035 CV, 09-03-042 CV & 09-03 056 CV, 2003 WL 21946896 (Tex. App.--Beaumont Aug. 14, 2003, no pet.)(mem. op.).  Ducote failed to file a brief in any of these
appeals.  In this case, a substantial delay occurred in processing the notice of appeal. 
Although Ducote once again failed to file a brief, he did not contribute to the delay in
processing the appeal.  Although the appellant's pattern of filing notice of appeal but not
filing a brief suggests the appeal has not been brought in good faith but was brought for
purposes of delay or harassment, in this appeal, because of the delay in processing his notice
of appeal, it would not be appropriate to award damages for filing a frivolous appeal.    
	In the absence of a brief assigning error, we dismiss the appeal for want of
prosecution.  Tex. R. App. P. 38.8(a)(1).  
	APPEAL DISMISSED.

                                                                           __________________________________
                                                                                            CHARLES KREGER
                                                                                                          Justice

Submitted on September 6, 2007
Opinion Delivered September 27, 2007


Before Gaultney, Kreger, and Horton, JJ.
1.   Bond principal Andre Paul Espree did not file notice of appeal.